Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 12/3/2019. 
Claims 1-4 and 6-20 are allowed. 
Claim 5 is cancelled. 
                                   
    Allowable Subject Matter
Claims 1-4 and 6-20 are allowed. 
                        
Terminal Disclaimer
The terminal disclaimer filed on 10/10/2021 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021, 7/22/2021, 2/1/2021 and 1/3/2020.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Anthony Jacobson on 10/7/2021.  

LISTING OF THE CLAIMS

1. (Currently Amended)  A method comprising: 
receiving, by a mobile device, a hashed identifier from a tracking device, the tracking device configured to compute the hashed identifier using a hash key, the hashed identifier corresponding to the tracking device;
querying, by the mobile device, a server associated with each of a plurality of entities within a directory with the hashed identifier, each entity within the directory associated with a set of hash keys and associated with a set of tracking devices, wherein each entity is configured to compute a candidate hashed identifier for each combination of hash key in the set of hash keys associated with the entity and tracking device in the set of tracking devices associated with the entity;
receiving, by the mobile device, a public key from a server associated with a first entity of the plurality of entities associated with the hash key used to compute the hashed identifier, the public key associated with the tracking device;
accessing, by the mobile device, location data representative of a location of the mobile device;

providing, by the mobile device, the encrypted location data to the first entity. 

2. (Original)  The method of claim 1, wherein querying a server associated with an entity comprises accessing a link listed within the directory associated with the server.

3. (Original)  The method of claim 1, wherein querying a server associated with an entity comprises accessing a first API associated with the server.

4. (Original)  The method of claim 3, wherein receiving the public key from the server comprises receiving the public key via a second API associated with the server.

5. (Canceled)  

6. (Currently Amended)  The method of claim 1, wherein each entity is configured to compute the candidate hashed identifiers in advance of being queried by the mobile device. 

7. (Currently Amended)  The method of claim 1, wherein each entity is configured to compute the candidate hashed identifiers in response to being queried by the mobile device. 

8. (Currently Amended)  The method of claim 1, wherein each entity determines that the entity is associated with the hash key used to compute the hashed identifier in response the hashed identifier matching one of the candidate hashed identifiers computed by the entity. 

9. (Original)  The method of claim 1, wherein the first entity, in response to determining that the first entity is associated with the hash key used to compute the 

10. (Original)  The method of claim 9, wherein the mobile device, in response to receiving the indication that the first entity is associated with the hash key used to compute the hashed identifier, is configured to request the public key from the first entity via a link or API associated with the first entity, and wherein the first entity, in response to receiving the request, is configured to provide the public key to the mobile device.

11. (Original)  The method of claim 1, wherein the mobile device does not provide an indication to a user of the mobile device that the mobile device received the hashed identifier or detected the tracking device.

12. (Original)  The method of claim 1, wherein the mobile device does not provide an indication to a user of the mobile device that the mobile device encrypted the location data or provided the encrypted location data to the first entity.

13. (Original)  The method of claim 1, wherein the public key is associated with a corresponding private key, wherein the first entity is configured to provide the encrypted location data to a device of an owner of the tracking device, and wherein the device of the owner is configured to decrypt the location data using the private key.

14. (Original)  The method of claim 13, wherein the device of the owner is configured to determine the location of the mobile device based on the decrypted location data, and to display the location of the mobile device within a map interface.

15. (Original)  The method of claim 1, wherein the public key is associated with a corresponding private key, wherein the first entity has access to the corresponding private key, and wherein the first entity is configured to decrypt the encrypted location data and store the decrypted location data. 



17. (Original)  The method of claim 1, wherein the public key comprises a diversified public key of a set of diversified public keys, each associated with a same private key.

18. (Original)  The method of claim 1, wherein each entity of the plurality of entities comprises an independent company.

19. (Currently Amended)  A mobile device comprising a hardware processor and a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising: 
receiving, by the mobile device, a hashed identifier from a tracking device, the tracking device configured to compute the hashed identifier using a hash key, the hashed identifier corresponding to the tracking device;
querying, by the mobile device, a server associated with each of a plurality of entities within a directory with the hashed identifier, each entity within the directory associated with a set of hash keys and associated with a set of tracking devices, wherein each entity is configured to compute a candidate hashed identifier for each combination of hash key in the set of hash keys associated with the entity and tracking device in the set of tracking devices associated with the entity;
receiving, by the mobile device, a public key from a server associated with a first entity of the plurality of entities associated with the hash key used to compute the hashed identifier, the public key associated with the tracking device;
accessing, by the mobile device, location data representative of a location of the mobile device;

providing, by the mobile device, the encrypted location data to the first entity. 

20. (Currently Amended)  A non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor of a mobile device, cause the hardware processor to perform steps comprising: 
receiving, by the mobile device, a hashed identifier from a tracking device, the tracking device configured to compute the hashed identifier using a hash key, the hashed identifier corresponding to the tracking device;
querying, by the mobile device, a server associated with each of a plurality of entities within a directory with the hashed identifier, each entity within the directory associated with a set of hash keys and associated with a set of tracking devices, wherein each entity is configured to compute a candidate hashed identifier for each combination of hash key in the set of hash keys associated with the entity and tracking device in the set of tracking devices associated with the entity;
receiving, by the mobile device, a public key from a server associated with a first entity of the plurality of entities associated with the hash key used to compute the hashed identifier, the public key associated with the tracking device;
accessing, by the mobile device, location data representative of a location of the mobile device;
encrypting, by the mobile device, the accessed location data using the public key to produce encrypted location data; and
providing, by the mobile device, the encrypted location data to the first entity.



Prior Art of Record
         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Galdo et al US Patent 11,128,478 teaches authentication of mobile device to allow access to system functionality and pairing process with key derivation function over secure key exchange function with asymmetric transaction process.  

Balganon Canela et al US Patent 10,929,738 teaches authentication device based on NFC tags to provide identifying data with NFC tag and communicate identifying data over server. 

Starink et al US Patent 10530806 teaches malicious message detection within multiple nodes by hashing the device identifier with message recipient to create an updated link with mapping the hashed identifier with unique identifier of each recipient. 

Lopatin et al US Patent 2020/0107164 teaches secure connection based on crowdsourced location of wireless device and detection of lack of connection to a wide area network with generation of set of keys within a signal during multiple time periods and location of device. 

Minelli et al US Patent 2017/0069014 teaches providing secure keys to receive authorized content with medial identifier, media keys, associated platform identifier, common account identifier, and secure content request. 

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 10/7/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 19 and 20 as follows :
Claim 1 ‘ .. receiving, by a mobile device, a hashed identifier from a tracking device, the tracking device configured to compute the hashed identifier using a hash key, the hashed identifier corresponding to the tracking device;
querying, by the mobile device, a server associated with each of a plurality of entities within a directory with the hashed identifier, each entity within the directory associated with a set of hash keys and associated with a set of tracking devices, wherein each entity is configured to compute a candidate hashed identifier for each combination of hash key in the set of hash keys associated with the entity and tracking device in the set of tracking devices associated with the entity;

accessing, by the mobile device, location data representative of a location of the mobile device;
encrypting, by the mobile device, the accessed location data using the public key to produce encrypted location data; and
providing, by the mobile device, the encrypted location data to the first entity.’ with additional detailed steps in claim(s) as described in independent claim(s) on 10/7/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431